Citation Nr: 1116394	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  10-22 489A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for arthritis of the right hand (previously claimed as a right hand condition).

2.  Entitlement to service connection for arthritis of the right hand (previously claimed as a right hand condition).

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, spouse and son
ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from October 1943 to December 1945 and from July 1948 to March 1966.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In a June 2008 rating decision, the RO denied service connection for PTSD, for diabetes mellitus , for coronary artery disease (claimed as a heart attack), for arthritis of the right hand, for hypertension, and for a sleep disorder.  In a May 2009 rating decision, the RO confirmed and continued the denial of service connection for PTSD and for a sleep disorder, and found that no new and material evidence had been presented to reopen the Veteran's claims for entitlement to service connection for coronary artery disease (claimed as a heart attack), for diabetes mellitus, for arthritis of the right hand, and for hypertension.  

In December 2010, the Veteran testified before the undersigned Veterans Law Judge at the RO (Travel Board hearing); a copy of the transcript has been associated with the record.  At this hearing, the Veteran withdrew his claims for service connection for coronary artery disease, a sleep disorder, for diabetes mellitus and for hypertension.  As such, these issues are considered withdrawn from appeal.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204(b),(c) (2010). 

The issues of entitlement to service connection for a right arm has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a July 2002 rating decision, the RO denied entitlement to service connection for a right hand condition; the Veteran filed a timely notice of disagreement (NOD), and was issued a statement of the case (SOC) in November 2002.  The Veteran did not perfect his appeal, and the July 2002 rating decision is final.

2.  Evidence added to the record since the July 2002 rating decision relates, by itself or when considered with previous evidence of record, to unestablished facts necessary to substantiate the Veteran's service connection claim for arthritis of the right hand (previously claimed as a right hand condition).

3.  The competent and credible evidence of record does not show that the Veteran's arthritis of the right hand (previously claimed as a right hand condition) began during, was otherwise caused by or is etiologically related to his active service.

4.  The Veteran is currently diagnosed with PTSD, in part, as a result of the stressor linked to his duties during active service while assigned to a hospital ship.  This stressor is consistent with the places, types, and circumstances of the Veteran's service in the Korean war off the coast of Korea.  


CONCLUSIONS OF LAW

1.  The July 2002 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2010).

2.  New and material evidence has been received since the July 2002 rating decision to reopen the Veteran's claim for service connection for arthritis of the right hand (previously claimed as a right hand condition).  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  Arthritis of the right hand (previously claimed as a right hand condition) were not incurred in, or aggravated by, active military service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).   

4.  Resolving all reasonable doubt in favor of the Veteran, PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of Appeals for Veterans Claims (Court) clarified VA's duty to notify in the context of claims to reopen.  With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the Veteran with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.

Regarding the Veteran's claims to reopen the issue of entitlement to service connection for arthritis of the right hand (previously claimed as a right hand condition) and for entitlement to service connection for PTSD, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist with regard to this issue, such error was harmless and will not be further discussed.

In terms of the Veteran's claim for entitlement to service connection for a right hand disability, the duty to notify was satisfied by way of letters sent to the appellant December 2007 and August 2008 that fully addressed all notice elements and were sent prior to the initial AOJ decisions with regard to the Veteran's claim for entitlement to service connection for a right hand condition.  The letters informed the appellant of what evidence was required to substantiate the claims and of the appellant's and VA's respective duties for obtaining evidence.
 
VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, non-VA treatment records, and lay statements have been associated with the record.  The Veteran underwent a VA examination in March 2010.  The Board notes that the Veteran submitted VA medical records after the SOC was issued in June 2010; however, as these do not relate to the issues on appeal, a waiver of initial AOJ review is not necessary.  In addition, the Board notes that the RO made several attempts to obtain the Veteran's Social Security Administration records and his service treatment records from his initial period of active duty, to no avail.  However, the Board finds that, in making these attempts, the RO fulfilled its duty to assist.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Claim to Reopen

The initial issue before the Board are whether the appellant has submitted new andmaterial evidence to reopen his previously denied claim of entitlement to service connection for a right hand disorder.

The requirement of submitting new and material evidence to reopen a claim is a material legal issue that the Board is required to address on appeal.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).

When a claim to reopen is presented, a two-step analysis is performed.  The first step of which is a determination of whether the evidence presented or secured since the last final disallowance of the claim is 'new and material.'  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  Second, if VA determines that the evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist has been fulfilled.  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is not new and material, the inquiry ends and the claim cannot be reopened.

In determining whether the evidence is new and material, the credibility of the newly presented evidence is presumed. Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam).  The Board is required to consider all of the evidence received since the last disallowance. Hickson v. West, 12 Vet. App. 247, 251 (1999).

The Board notes that, in a recent case, the Court found that the language of 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase 'raises a reasonable possibility of substantiating the claim' as 'enabling rather than precluding reopening.'  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which 'does not require new and material evidence as to each previously unproven element of a claim.'  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010).

The Veteran has contended that he had a crushing right hand injury in 1944 during his first period of active duty and that he has current residuals of this injury, to include arthritis.  In the July 2002 rating decision, it was determined that the Veteran had not submitted any new and material evidence to reopen his claim for entitlement to service connection for a right hand disorder.  The rating decision noted that his initial claim was denied in 1976.  An August 1976 Board decision denied entitlement to service connection for residuals of a crushed right hand.  The Board decision noted that a 1952 service treatment record reflected that the Veteran had a crushed hand with no residuals in 1945.  The record did not specify which hand was injured.  The Board also noted that, in 1956, the Veteran was treated for a laceration to his right index finger, and that a right hand scar was noted on subsequent examinations.  The Veteran underwent a March 1976 VA examination which revealed a diagnosis of ankylosis of the distal phalanx of the right index finger.  The Board noted that there was no evidence of residuals of the right index finger wound reported during the balance of the Veteran's active duty, and the record did not establish a causal relationship between the acute and transitory laceration in service.  The Board also noted that the ankylosis was first found 20 years after service. 

The evidence submitted since the July 2002 rating decision includes a VA examination which reflects that the examiner opined that it was less likely than not that the Veteran had any residuals in the right hand secondary to a fracture sustained in the past.  The examiner provided the rationale that the Veteran had arthritis in his right hand which was not posttraumatic, which is resulting in pain, and that the range of motion abnormalities were due to Dupuytren's contracture.  The examiner concluded that his Dupuytren's contracture was due to his diabetes mellitus.  He added that these disorders were bilateral, suggesting that his current right hand abnormalities were not due to any previous fracture.  Since this examination report was not part of the claims file at the time of the previous decision, it is considered new evidence.  In addition, as this evidence relates to an unestablished fact necessary to substantiate the claim, providing a nexus opinion regarding whether his current right hand disorders are related to service, it is also considered material evidence.  Accordingly, the appellant's service-connection claim for arthritis of the right hand (previously claimed as a right hand condition) is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Service Connection

Service connection may be granted if it is shown the Veteran develops a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

A disorder may also be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  That is, a Veteran can establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology, the Court held a Veteran must show "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, 21 Vet. App. at 307.  Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question, that is, whether the relationship and disability are capable of lay observation.  Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  For continuity of symptomatology, the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  The Board may, however, consider a lack of contemporaneous medical evidence as one factor, among others, in determining the credibility of lay evidence.  Id. at 1337.

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may be demonstrated by showing direct service incurrence or aggravation, as discussed above, or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  As to presumptive service connection, some diseases on the other hand are chronic, per se, such as arthritis, and therefore will be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year after service.  Even this presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a) (West 2002).  With regard to lay evidence, the Federal Circuit Court recently held that lay evidence, when competent, can establish a nexus between the Veteran's disability and an in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); but see Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) ("VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to").  Citing its previous decisions in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated in Davidson that it has previously and explicitly rejected the view that competent medical evidence is always required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  See id. at 1316.  Instead, under 38 U.S.C.A. §§ 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377 (footnote omitted).  For example, a layperson would be competent to identify a "simple" condition like a broken leg, but would not be competent to identify a form of cancer.  Id. at 1377 n.4.

In short, lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307-09.  But "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Id. at 308.  See also Savage, 10 Vet. App. at 498.

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).

Service connection - arthritis of the right hand (previously claimed as a right hand condition)

As noted above, the Veteran has contended that he had a crushing right hand injury in 1944 during his first period of active duty and that he has current residuals of this injury, to include arthritis.  

As an initial matter, the Veteran's service treatment records from his first period of active duty, from October 1943 to December 1945, are not part of the claims file.  However, his service treatment records from his second period of active duty are part of the record and reflect the following treatment.  A July 1952 service treatment record shows that the Veteran had a history of a crushed hand in 1945, with no residuals.  Service treatment records reflect that the Veteran had a laceration on his right index finger in July 1956, which was cleaned and dressed.  He was provided with a supportive bandage.  January 1961 and September 1962 Reports of Medical Examination reflected a one half inch scar on the back of the Veteran's right hand, but reflect normal upper extremities.  On his January 1961 Report of Medical History, the Veteran did not indicate that he had any problems with his right hand.  His June 1966 Report of Medical Examination, preformed in conjunction with his separation from active duty, noted the one half inch scar on the back of his right hand, but reflected normal upper extremities and no right hand disorder.  A July 1970 Report of Medical History shows that the Veteran indicated that he had no arthritis or rheumatism, no bone, joint or other deformity and no loss of a finger.  The Veteran did not note any problems with his right hand on this report.  A contemporaneous Report of Medical Examination reflects that he had normal upper extremities and did not note any right hand disorder.

A March 1976 VA examination report shows that the Veteran reported that his right hand ached when he tried to grip something.  The examiner noted that the Veteran had a history of injury to his right hand, when he was unloading a box of carbine shells.  His right hand was crushed between the boxes, and immediately after the injury, his right hand was numb and he was unable to move his fingers.  He was taken to sick bay.  No x-rays were taken at that time, and the Veteran's right hand was placed in a sling for four months.  Upon examination, the Veteran's right hand had no swelling, tenderness, or evidence of muscular atrophy.  The right hand grip was fairly strong, but the distal phalanx of the index finger was unable to flex.  He was able to make a fist except the distal phalanx of the index finger did not touch the median crease of the right palm.  The Veteran was able to hold a pencil and a book fairly well, but he had problems when trying to lift heavy things.  The hand had a small area of paresthesia over the dorsum of the hand, and there were two small scars over the dorsum of the right hand.  The examiner diagnosed ankylosis of the distal phalange of the right index finger.  A contemporaneous x-ray revealed a normal right hand.

A March 2010 VA examination report shows that the Veteran reported that he injured his right hand in 1943 when he was working with ammunition and some sort of ammunition fell.  He had an acute onset of pain and swelling.  He indicated that it was wrapped in a bandage at the time.  He had never been told that he had a fracture in his right hand, but he believed it was fractured due to the fact that he developed abnormalities in his right hand.  He indicated that he had right hand weakness and stiffness associated with the pain in the right hand.  The examiner noted that plain films of the Veteran's right hand showed degenerative joint disease seen essentially at all PIP and DIP joints of the right hand and evidence to suggest an old fracture involving the right fifth metacarpal.  The examiner diagnosed right hand Dupuytren's contracture, diffuse degenerative joint disease of the right hand, and a possible right fifth metacarpal fracture in the past, which was healed.  The examiner noted that he had reviewed the Veteran's claims file and that it was a very complicated case, because no definitive fracture had ever been diagnosed in the Veteran.  The examiner noted that the Veteran sustained an injury in 1943, but that it had not been treated like a fracture, although July 2009 x-rays revealed that he may have had an old fracture involving the right fifth metacarpal in the past, because there was some cortical irregularity at this site, but it did not definitively show that he had a fracture in the past.  The examiner found that his current symptoms were secondary to Dupuytren's contracture, which is affecting his range of motion in the right hand, and that he also had arthritis in his right hand, which did not appear to be posttraumatic.  Arthritis in his right hand was secondary to his repetitive use over many years.  The examiner opined that, at the time of the examination, it was less likely than not that he had any residual disability in the right hand secondary to a fracture sustained in the past.  The examiner again noted that this was because the arthritis in the right hand, which was not posttraumatic, was resulting in pain and the range of motion abnormalities in the right hand were secondary to Dupuytren's contracture, which the examiner believed was due to his diabetes mellitus.  The examiner noted that the arthritis and Dupuytren's contracture were both bilateral, this suggesting that the current right hand abnormality was not secondary to any previous fracture of the right hand.  

The examiner concluded that, even if he had a fracture of the right fifth metacarpal, and he stressed again that this was not clear, this was not where the Veteran's problems were on the day of the examination, and was not what he complained of.  His complaints regarding his hand were diffuse and secondary to the arthritis and the contractures.  The examiner noted that he was aware that the Veteran was being evaluated to determine whether his diabetes mellitus was service-connected, and that, if service connection was granted for diabetes mellitus, his bilateral Dupuytren's contracture should be service-connected on a secondary basis.  Finally, he concluded that he believed his opinion was correct and backed by evidence which was objective and he believed that the Veteran's history, complaints, findings and radiographic evidence correlated nicely to support this opinion.  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan, supra.  The evaluation of evidence generally involves a three step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Then, the Board must determine whether the evidence is credible.  The Board must make an express credibility finding regarding lay evidence.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Finally, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

In assessing the evidence of record, the Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  The competence of evidence, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the credibility of such evidence is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker, 10 Vet. App. at 74.  See also Layno, supra. 

The medical evidence of record clearly shows that the Veteran has a current diagnosis of right hand disorders, right hand Dupuytren's contracture, diffuse degenerative joint disease of the right hand, and a possible right fifth metacarpal fracture in the past, which was healed, meeting one of the fundamental requirements of service connection.  Brammer, supra.  

The Veteran has reported that he injured his right hand in his first period of active duty, when he had a crushing injury while moving artillery.  As an initial matter, the Veteran's service treatment records from his first period of active duty are not part of the claims file, but it is conceded that he had a right hand injury during that time.  In addition, at his hearing, the Veteran testified that there were other injuries to his right hand during his active duty that he did not report.  The second element for establishing service connection, an in-service right hand injury, has been met.  Boyer.  Thus, the issue in this case is whether the evidence of record, including medical and lay evidence, attributes his current right hand disabilities to this incident or any other in-service right hand injury.  

The Board finds that there is no competent medical evidence in the claims file that his right hand disabilities are related to service.  His service treatment records reflect only that he had a right finger laceration.  All of his Reports of Medical Examination reflected normal upper extremities.  At his March 1976 VA examination, the Veteran was diagnosed with ankylosis of his right index finger; however, this examiner did not provide a nexus opinion.  The March 2010 VA examiner found that the Veteran's current symptoms were secondary to Dupuytren's contracture, which was due to his diabetes mellitus, and arthritis in his right hand, which did not appear to be posttraumatic and was due to his repetitive use over many years.  The examiner opined that, at the time of the examination, it was less likely than not that he had any residual disability in the right hand secondary to a fracture sustained in the past.  The examiner went on to note that the arthritis and Dupuytren's contracture were both bilateral, suggesting that the current right hand abnormality was not secondary to any previous fracture of the right hand.  As such, the Board finds that there is no competent medical evidence which supports a grant of service connection for a right hand disability.  Boyer.

In terms of the Veteran's lay statements, he has indicated that his right hand pain began at that time and continued to the present.  The Board notes that he is competent to report symptoms that the lay witness observed and is within the realm of his or her personal knowledge; that is, those which are perceived through the use of the senses.  Layno, supra.  Pain falls into such a category.  Therefore, the Veteran is competent to provide lay evidence with regard to his right hand pain.  

As noted above, however, the inquiry regarding his lay evidence does not stop here.  The Board is required to make a determination with regard to the credibility of the lay evidence in the record which supports the Veteran's claim.  In such an instance, the Veteran's credibility affects the weight to be given to his testimony, and it is the Board's responsibility to determine the appropriate weight.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When weighing lay evidence such as this, the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992)).  Personal interest may also affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991). 

In this case, the Board finds that the Veteran's reports of ongoing right hand pain since service are not credible, for the following reasons.  As noted above, the Veteran's indicated that this injury occurred during his first period of active duty.  While these records are not available for review, his service treatment records from his second period of active duty are part of the claims file.  These reflect only that the Veteran had a laceration on his right index finger.  Other than that, the Veteran never reported any right hand pain or a right hand disorder at any time during his second period of active duty.  These lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value.  The records were generated with a view towards ascertaining the appellant's then-state of physical fitness, they are akin to statements of diagnosis and treatment and are of increased probative value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  

In addition, the Veteran's statements with regard to the in-service onset of his right hand pain are not consistent with the medical evidence of record.  While the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, the Board may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan, 451 F.3d at 1336-37Id. at 1337.  The Veteran did not file his initial claim for entitlement to service connection for his right hand disability until February 1976, approximately 10 years after his separation from serivce.  While this is not the only factor in determining his credibility in reporting these ongoing symptoms, such a lengthy lapse of time after the events in service is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  There is no medical evidence showing treatment for over 30 years after his release from service.  The lack of medical evidence, when considered in addition to the fact that the Veteran himself never sought treatment for or reported any right hand pain throughout his second period of active duty, covering 18 years, weighs against a finding of credibility in his statements.  Therefore, the Board finds that the probative weight of the medical and lay evidence of record is against a history of a chronic right hand disorder during service or any continuity of symptomatology after the Veteran's military service.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.  

The Board notes that the Veteran has been diagnosed with arthritis of his right hand.  Arthritis is a disorder for which presumptive service connection is available.  However, for the same reasons as set out above regarding service connection, there is no evidence in the claims file that the Veteran's right hand arthritis manifested to a compensable degree within one year of his discharge.  Therefore, service connection on a presumptive basis is not warranted.  38 C.F.R. §§ 3.307, 3.309.    

To the extent that the lay statements by the Veteran can be accorded any weight in deciding this case, the Board observes that while lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, they are not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).   Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).   However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

In the instant case, the Board finds that the question regarding the potential relationship between his right hand disorders and any instance of his military service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).   Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992).  

Therefore, while the Veteran is competent to describe his right hand pain, the Board accords his statements regarding the etiology of the his right hand disorders little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  Moreover, the Veteran has only offered conclusory statements regarding the relationship between his right hand disorders and his military service.  In contrast, the March 2010 VA examiner took into consideration all the relevant facts and reviewed the entire claims file in providing the opinion.  Moreover, such medical examination reports contained clear conclusions with supporting data, and a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the Board accords great probative weight to the March 2010 VA examiner's opinion.

Therefore, the Board finds that the Veteran's contentions regarding the etiology of his right hand disorders are outweighed by the competent and probative March 2010 VA examiner's findings.  As such, the Board finds that service connection for a right hand disorder is not warranted.  

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the appellant's claim of entitlement to service connection for a right hand disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107.

Service connection - PTSD

The Board notes that, at his Travel Board hearing, the Veteran's representative noted that the Veteran was, at times, a poor historian due to his dementia and Alzheimer's.  At the hearing, the circumstances of the Veteran's active duty service and his stressors were clarified.  The Veteran has contended that his PTSD is related to his service on the USS Consolation off the shore of Korea, when the ship operated as a hospital ship and picked up and treated the wounded.

With some exceptions that will be explained below, the establishment of service connection for PTSD generally requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  A 'clear' diagnosis of PTSD is no longer required.  Rather, a diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a stressor during service to support a claim for PTSD will vary on a number of factors, including whether the Veteran was 'engaged in combat with the enemy.'  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If the evidence establishes that the Veteran was engaged in combat with the enemy or was a prisoner of war (POW), and the claimed stressor is related to combat or POW experiences (in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressors are consistent with the circumstances, conditions, or hardships of the Veteran's service), the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

Where, however, VA determines that the Veteran did not engage in combat with the enemy and was not a POW, or the claimed stressor is not related to combat or POW experiences, the Veteran's lay statements, by themselves, will not be enough to establish the occurrence of the alleged stressor.  Instead, the record must contain service records or other credible evidence, which corroborates the stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).

In addition, the Board notes that, during the pendency of the Veteran's appeal, the regulations governing service connection for PTSD claims have been amended.  Under the new regulations, if a Veteran's claimed stressor relates to a fear of hostile military or terrorist activity, then lay testimony may establish the occurrence of the claimed in-service stressor, absent clear and convincing evidence to the contrary.  This lay evidence is sufficient only if the claimed stressor is consistent with the places, types, and circumstances of the Veteran's active military service, a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the symptoms are related to the claimed stressor.  75 Fed. Reg. 41,092 (July 15, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3) (2010)).  See also VBA Training Letter No. 10-05 (July 16, 2010).

The Veteran's service treatment records do not show any diagnosis of or treatment for PTSD.  His personnel records confirm that the Veteran was assigned to the USS Consolation from July 1948 to July 1952.  The Veteran submitted an internet article from the Department of the Navy, Naval Historical Center, which described the duty of the USS Consolation, including that, when the Korean War began in 1950, the ship operated off the coast of Korea, and became the first hospital ship to serve the United Nations forces in Korea.  

A March 2010 VA PTSD examination report shows that the Veteran's symptoms included nightmares of his combat experiences.  He indicated that these occurred three to four times per week.  His wife reported that the Veteran often isolated himself in a room, because he felt hypervigilant and guarded while he was in public.  He had difficulty sleeping as a result of his nightmares.  He reported no significant post military stressor and no significant remission of his symptoms.  The examiner diagnosed PTSD.  He noted that the Veteran was an 84 year old man who reported that he worked on a hospital ship during his military service, and reported that he frequently had to go out and retrieve soldiers who were injured.  He stated that he was going into a combat zone at that time, and that he also had intrusive memories and recollections of the injuries that the soldiers had.  The examiner noted that the Veteran met the criteria for PTSD, which was at least as likely as not related to his combat experiences.

The Board notes that there is no evidence in the claims file that the Veteran actually participated in combat.  His DD Form 214 reflects that he received the Asiatic-Pacific Area Medal, the American Theater Medal, the World War II Victory Medal, the United Nations Service Medal, the Korean Presidential Unit Citation, the National Defense Service Medal, the Navy Occupation Medal, the Korean Service Medal and the Good Conduct Medal.  The receipt of these medals alone does not confirm that the Veteran participated in combat.  For the following reasons, however, the Board finds that confirmation of his participation in combat is not necessary to grant service connection.  

Under the new regulations, if the Veteran's stressor is related to fear of hostile military or terrorist activity, then lay testimony may establish the occurrence of the claimed in-service stressor.  The Board finds that, in this case, the Veteran's stressor can be characterized as related to fear of hostile or military activity.  The Veteran served on a hospital ship which was the first to support the troops in the Korean war, and the Veteran himself has reported that he participated in transporting the wounded from the land to the ship, and that at times they received incoming fire.  As such, the Board finds that this stressor relates to fear of military activity.  In addition, the Veteran's claims regarding the characterization of his service are consistent with the record.  His personnel records confirm that he was assigned to a hospital ship which served during the Korean war off the coast of Korea.  His stressor is therefore consistent with the places, types, and circumstances of the Veteran's active military service.  Finally, while the March 2010 VA examination report contained some errors, including the fact that the Veteran served in Vietnam instead of the Korean war and that the Veteran served in combat, the examiner related the Veteran's intrusive memories and recollections of the injuries that the soldiers had while serving on the hospital ship to his diagnosis of PTSD.  The Board notes that the record reflects that the Veteran has been found, at times, to be a poor historian due to his dementia and Alzheimer's.  However, resolving all reasonable doubt in favor of the Veteran, the Board finds that the record reflects that his stressor relates to fear of hostile military activity, it is consistent with his active duty service, and it is related by a VA examiner to his diagnosis, which meets the criteria for PTSD.  38 C.F.R. § 3.304(f)(3) (2010).  For these reasons, the Board finds that the Veteran has met the criteria for a grant of service connection for PTSD.


ORDER

As new and material evidence has been received, the claim for entitlement to service connection for arthritis of the right hand (previously claimed as a right hand condition), is reopened. To this extent, the appeal is granted.

Service connection for arthritis of the right hand (previously claimed as a right hand condition) is denied.

Service connection for PTSD is granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


